Title: To George Washington from Henry Laurens, 7–9 October 1779
From: Laurens, Henry
To: Washington, George


        
          Dear sir.
          Philadelphia 7th[–9] October 1779.
        
        The day before yesterday I was made very happy by the receipt of Your Excellency’s Letter of the 29th Ulto. I had been for some time wishing for a good occasion to pay my respects, nor had subjects been wanting, but such as appeared to me worthy of Your Excellency’s attention were of so serious a cast, as to awe me into silence in more than one attempt, nor dare I even upon the present opening expatiate or be explicit. When I had the honor of seeing you in Town I expressed my apprehensions of calamitous events in a short contrast of gain & loss. Your Excellency will also remember my sentiments on the question of appreciation of our paper Money & the foundation on which I built the opinion which I had then the honor of delivering. I had not been long returned to this City when I discover’d there was no solidity in the intelligence alluded to; & our internal circumstances from that time have been descending from bad to worse, referring to the latter I hope we are now at our ne plus ultra. At length you have seen Sir, a Resolution to “stop the Press” as it is termed, an act which I ardently wished for in Augt 1777. on condition of necessary previos steps of taxation, had we then determined this important point our public debts foreign & domestic would have been at this day comparatively trifling but when the proposition even at a much later day & when we were overwhelmed with paper, was, to make that an Harbinger which ought to have been consecutive & secondary I found my self necessitated to dissent from it. We have pledged our honor that we will emit no more promisary Notes & are reduced to a dependence on contingent circumstances for supplies for carrying on the War & for supporting public Credit. we are now but beginning to call on the several States for their quota of 15 Million Dollars per Month from the 1st ffebruary to the 1st October next inclusive. I doubt the practicability the possibility of a compliance & my suspicions are strengthned by this observation, that those who were most anxious, most outrageously or blindly pressing for the premature determination, are most reluctant to bearing an equitable proportion of the burthen—’tis impossible says one—’tis impracticable says another, for my State to raise such a Sum in one Month. Should we fail

in this project & find an empty Treasury in the Month of March or earlier which I most feelingly dread, what will be the consequence?
        To reply in the mildest terms, much confusion & derangement of public affairs, peradventure commotions & convulsions in the Army, in the Country, & in the Cities—to repeat Emissions would be infamos & inefficacios—all Credit would be lost. For averting these impending evils vigoros Resolutions are absolutely necessary in the several States to comply fully & punctually with the requisitions of Congress & those must be supported by virtuos & patriotic exertions of Individuals, nor ought we to lose a moment or to wait till January for beginning the work. I shall say every thing I can think of to induce my Country distressed as it is, to contribute her part for the salvation of our Independence, but alas we have no fix’d principles for our guide, the requisition is barely 15 M. $ Month; our expenditure the lately voted subsistence to the Army included amounts fully to that Sum & the daily increasing prices of provisions deprives us of all ground for prospective calculation. Your Excellency is too well acquainted with the difficulties of procuring proper supplies of food for the Army, but are you apprized Sir, of the probability of our deficiency in Cloathing? You may have been told that ample quantities are expected from France if you place any reliance on such information, ’tis high time you should be undeceived & I esteem it a duty to my Country & an act of friendship to Your Excellency to assure you that our applications to our Ally for Clothing & Military Stores, which humanity foresight & vigilance would have sent forward in March last or earlier, were not embarked until the latter end of July or beginning of August. from this improvident delay we cannot, even hope to, receive those articles before January or ffebruary next, the application must undergo the necessary formalities at Court, admitting success there, Orders are to be issued, Clothing to be provided Ships prepared the Atlantic to be cross’d & a port to be entered at 3 or 4 hundred Miles distance from the Army in the very worst season for transportation. Can the several States supply the necessary wants & in proper time for saving our brave fellow Citizens from another Valley-forge scene? or, are we again & again to rely on the Chapter of accidents or the interposition of Heaven in favor of Men who will not make a proper use of means. these things unknown to some & unheeded by others who ought to be attentive & indeed answerable, were they declared abroad would alarm many an honest & zealous heart now wrap’d in profound security—If in this confidential communication I have offered any thing new Your Excellency who in every view, is peculiarly Interested in the happy existence of the Army & the event of the War, will make some advantages from the disclosure & in any case I am perfectly satisfied

there will be no unfavorable construction passed upon my motives—what I have said in private can have no tendency to sounding unnecessary alarms & yet in truth it appears to me almost time to rouse & call forth that virtuos spirit which led us into the present War & which is now benumned & motionless—upon our own virtues our final success depends—I am sure there still exists virtue enough scattered among us to Insure that success—I lament the prospect of a convulsion as necessary for collecting & bringing it into action.
        We have chosen Ministers Plenipotentiary for treating with the Courts of Madrid & London, the former was a necessary appointment, the latter if the Act be not unseasonable, the publicity of it I am afraid will be attended with pernicious effects, can we expect the pride of Great Britain will condescend to treat abruptly & directly with a revolted subject & immediately too after having refused the mediation of a Crown head, I entertain certain distrusts on this point which I wish could be communicated without the use of pen. the thing however is done & become notorious before this day in the Garrison at New York from whence I expect to see in a few days droll strictures & severe animadversions by some of Mister Rivington’s correspondents.
        I must now turn to Your Excellency’s Letter from which I have wandered perhaps too far. The Proclamation by His Britanic Majesty which has been lately published, implies an apprehension of a serious attack on his Kingdom, but neither my depth in politics nor in the secrets of the European Courts reach far enough to determine on the utility of one step beyond keeping that Kingdom alarmed & acting vigorosly against its Marine—but it seems to me a joke to say the English Fleet was blocked up in Torbay, which if I am not mistaken is as accessible as any part of the British Channel & as undefended except by the Fleet which may chance to ride there. a little time will enlighten us on these & other important subjects. I am seldom detected in anticipating events but I must confess that I feel an unusual anxiety to see our late King’s Speech to his Parliament at their Meeting which I suppose will be early in the present Month, I wish he may have an opportunity of undeclaring that Georgia is at his Peace. General Prevost’s ill success in south Carolina will however supply him with an unpalatable spice for the composition & I trust Count d’Estaing has added a still more bitter ingredient for a subsequent Message.
        Your Excellency’s Letter to General Lincoln will go forward by an Express to morrow, ’tis now the 9th. I have been three Mornings on this performance in scraps, I live at a considerable distance from the State House, have many Committees to attend & waste much of my time by a useless habit of punctuality.
        
        Colonel Laurens having intimated to me under the 3d September a design to return into Your Excellency’s service by Sea in Count d’Estaing’s ffleet, I have directed to him at Head Quarters, my Letter will be inclosed with this, & I am persuaded he will tell Your Excellency what I have said on his late appointment. I have not presumed to say, don’t go—but I beg the liberty upon second thoughts of leaving the Letter under a flying Seal until Your Excellency shall have perused it if you will be pleased to take that trouble. from the prospect abovemention’d I shall also return Your Excellency’s Letter for him under the present cover. I beg pardon Sir, for this long intrusion & subscribe with great truth Your Excellency’s Much obliged & most Obedient servant
        
          Henry Laurens
        
      